Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-29) in the reply filed on 6/9/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Objections
Claim 1 is objected to because of the following informalities:  in line 5, --is—should be inserted before “suspected”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  in line 6, --is—should be inserted before “suspected”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-13, 17-24, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin” in claim 1, line 12, is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is not clear as to what constitutes “thin”.

	The remaining claims are rejected since they depend from rejected claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 16-24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050214930 (hereinafter “Bynum”) in view of US 20170138942 (hereinafter “Fan”) and further in view of US 4,978,632 hereinafter “Mach”).
	As to Applicant’s claim 1, Bynum discloses the following limitations
a method comprising the steps of:
providing a device comprising a first plate and a second plate [see para. 0043, disclosing the attachment of an array slide 110 and gasket slide 125 which contains chambers and spacers 129]
 said first plate and/or second plate comprises, on its inner surface, a sample contact area that is configured to contact a sample 
depositing the sample onto the sample contact area [which is understood for example in paragraph 0006 disclosing use of the slide device for assay]
compressing the first plate with the second plate so that at least part of the mixture forms a thin layer
[see para. 0032 disclosing gasket slide 125 attached to array slide by, for example, clipping; 
see para. 0043, disclosing the attachment of an array slide 110 and gasket slide 125 which contains chambers and spacers 129; 
see also para. 0027 disclosing a step of compressing; 
see also para. 0006 disclosing that the gasket and/or spacer on glass and attaches forming chambers]
Also regarding Applicant’s claim 1, with respect to steps (c), (e) and (f), Bynum generally discloses use of fluorescent labels for diagnostic and screening purposes (see para. 0002). 
	
Regarding Applicant’s step (c), while Bynum generally discloses use of fluorescent labels for diagnostic and screening purposes (see para. 0002), Bynum does not specifically disclose:
(c) adding a staining medium to the deposited sample to form a mixture, 
wherein the staining medium comprises an antibody specific to the bacteria.

Regarding Applicant’s steps (e) and (f) in claim 1, Bynum generally discloses use of fluorescent labels for diagnostic and screening purposes [i.e., detection of the presence of the target] (see para. 0002). 
However, Bynum does not specifically disclose that the target is a bacteria, and thus Bynum does not disclose the steps of:
(e) incubating the mixture so that the antibody binds to the target bacteria and yields a signal and
(f) detecting the signal, wherein the detected signal is indicative of the presence of bacterial in the sample.
	However, Fan discloses these missing elements in Bynum.
	More specifically, Fan discloses use of an array on a slide for detecting various types of targets including bacteria and microorganisms (see throughout the reference, for example, para. 0194) 
Fan also discloses adding a staining medium to the deposited sample to form a mixture, 
wherein the staining medium comprises an antibody (paras. 0006, 0085, 0091, 0117) specific to the target, such as bacteria (para. 0029).
	It would have been obvious to one skilled in the art to provide in the Bynum device a staining medium comprising an antibody specific to the target such as bacteria, as may be desirable for diagnosis or screening, as taught by Fan. 
	Regarding step (e), while Fan discloses detection of various type of targets such as bacteria and microorganism (para. 0029), Fan is silent as to the bacteria being of the type that causes sexually transmitted diseases (STDs). Thus Fan is silent as to the sample containing or being suspected of containing bacteria that cause sexually transmitted diseases (STDs).
	However, Mach discloses the following:
   	Mach shows that an assay for the detection of Chlamydia trachomatis is known. For example, samples for the detection of chlamydia were taken from prospective patients.  Direct fluorescent labeling techniques were used to determine whether chlamydia was present in a sample, as follows: Antibody that binds specifically to chlamydia and that was labeled with a fluorescent agent was obtained.  Labeled antibody of this type is commercially available.  A volume of specimen extract was 
obtained and centrifuged to form a pellet comprised of chlamydial organisms and debris from the sample.  The pellet was resuspended in a minimal volume of buffer, spotted on a microscope slide, fixed with methanol and stained with the labeled antibody reagent.  The antibody bound to the chlamydia, if any, on the slide.  The slide was examined using an appropriate microscope to determine whether chlamydia were present. Col. 3, lines 4-30.
 	Thus, regarding Applicant’s claim 1, step (e), as well as claims 2, 11-13, and 19, it would have been obvious to one of ordinary skills in the art to utilize the modified Bynum invention to detect Chlamydia trachomatis [an STD-causing bacteria] from a human sample since antibodies to the bacteria were known and commercially available, and can be labeled, as shown by Mach, as desirable for diagnosis or study.
	As to claims 3-5, and 20-22, while Bynum, Fan, and Mach, as silent as to the length of time for the incubating step, the period of time recited by Applicant falls within a workable range and thus its discovery would have required only ordinary skills in the art. Examiner notes that Bynum, Fan, and Mach, all disclose performing assays on a slide substrate, and thus one skilled in the art would have had reasonable expectation of success in performing the assay within the time recited by Applicant in these claims.
	As to claims 6, 28-29, Bynum generally discloses use of fluorescent labels for diagnostic and screening purposes (see para. 0002). Moreover, Fan also discloses labeling with fluorescent dyes and fluorescence detection (para. 0006, 0085, 0091, 0117). Mach also discloses fluorescence detection (col. 3, lines 4-30).
As to Applicant’s claim 7-9, and 17-18, while Bynum discloses compressing the first plate with the second plate so that at least part of the mixture forms a thin layer, as discussed above, Bynum is silent as to the thin layer having a uniform thickness in the range recited.
However, such range falls within a workable range, and its discovery would have been obvious to one skilled in the art. Moreover, Fan discloses in paragraph 0102 that a molded polymer can be coupled and bonded onto a support, such as a glass surface, which provides the floor for the channels of an assay slide. Paragraph 0107 of Fan discloses typical dimensions of the micro fluidic channels have a width of 10 micrometer. Paragraph 0118 also disclose that the fluid channel width can range from 0.5 micrometer to 1 cm, and the height can be 1/10 of the channel width. Given that the channel height determines the height of the thin layer, Fan shows that the micrometer range of thickness of the thin layer of mixture as recited by Applicant falls within a workable range.
	As to claims 10 and 16, Bynum discloses use of fluorescent labels (para. 0002). Moreover, Fan discloses in paragraph 0091 that the labeled antibody is labeled with fluorophore and fluorescence based techniques for detection. See also paragraph 0095 disclose that fluorescent probes can be detected using for example a scanning laser confocal microscope. Thus the step of imaging in the Bynum invention would have been obvious to one skilled in the art in order to detect the fluorescent labels of Bynum, as shown by Fan.
As to Applicant’s independent claim 11, see discussion of claim 1 above. Moreover, see paragraph 0038 of Bynum, disclosing contiguous chambers, one of which is equivalent to Applicant’s storage. Alternatively, see paragraph 0042 of Bynum, disclosing the gasket slide 125, which is equivalent to Applicant’s storage site. Also, regarding a sample contact area that has a binding site, see paragraph 0024 of Bynum disclosing bound probes on the slide at various regions.
As to claim 23, see Bynum in paragraph 0043, disclosing the attachment of an array slide 110 and gasket slide 125 which contains chambers and spacers 129.
 	As to claim 24, see Bynum in paragraph 0042, disclosing the gasket slide 125, which is equivalent to Applicant’s storage site.
	As to claims 26-27, the Bynum surface with immobilized capture reagent is equivalent to Applicant’s amplification surface meeting the recited limitations.


Claim(s) 14-15 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050214930 (hereinafter “Bynum”) in view of 	US 20170138942 (hereinafter “Fan”) and US 4,978,632 hereinafter “Mach”), as applied to claim 11 above, and further in view of US 20110136262 (hereinafter “Ragavan.
	Bynum, Fab, and Mach, discussed above, is silent as to the capturing site comprising a protein stabilizer (as recited by Applicant in claim 14), or the storage site further comprising a protein stabilizer (as recited by Applicant in claim 15), or the detection antibody being dried on the storage site (as recited by Applicant in claim 25).
	However, Ragavan discloses that the disadvantage of dry storage of potentially labile 
capture antibodies can be obviated by addition of protein stabilizers, surfactants, lysing agents, blockers of NSB and/or other sample pre-treatment agents in a dry cocktail that is reconstituted with the specimen.  The concurrent off-chip incubation inside the antibody storage well or tubing provides rapid and full coating of all target epitopes with biotinylated antibodies before subsequent rapid capture by flow-through of the biotin labeled targets in the designated neutravidin channel. Paragraph 0067.
	It would have been obvious to one skilled in the art to provide in the Bynum invention dry storage of capture antibodies, as a known means to provide the capture antibodies, and protein stabilizers to avoid disadvantages of dry storage, as taught by Ragavan. One skilled in the art would have had reasonable expectation of success in utilizing protein stabilizers in the modified Bynum invention for detecting bacteria since Ragavan teaches use of capture antibodies for binding targets such as bacteria as infectious agents (para. 0028). 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641